 

IN THE UNITED STATES DISTRICT COURT JUL 03 2049

FOR THE DISTRICT OF WYOMING

 

U.S. MAGISTRATE JUDGE

 

 

UNITED STATES OF AMERICA,

Criminal No. 5: (40 [05-MLL

Ctl: 18 U.S.C. § 134(a)(4)
v. (Assault by striking, beating, or
wounding)

Plaintiff,

DANIEL P. FLINT,
Ct Il: 36 C.F.R. § 4.23(a)(2)
Defendant. (Operating under the influence
of alcohol or drugs)

 

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
On or about June 27, 2019, in the District of Wyoming within the exterior boundaries of
Yellowstone National Park, the Defendant, DANIEL P. FLINT, did assault by striking, beating,
or wounding SARAH TIEDEMAN.

In violation of 18 U.S.C. § 113(a)(4).

COUNT TWO
On or about June 27, 2019, in the District of Wyoming within the exterior boundaries of
Yellowstone National Park, the Defendant, DANIEL P. FLINT, was operating or being in actual

physical control of a motor vehicle while the alcohol concentration of his blood or breath was 0.08
grams or more of alcohol per 100 milliliters of blood or 0.08 grams or more of alcohol per 210

liters of breath.

In violation of 36 C.F.R. § 4.23(a)(2).

DATED this 2 day of July, 2019.

 
  
 
   

FRANCIS LELAND PICO
XAsistant United States Attorney

  

By:

         
 

PENALTY SUMMARY

 

' DEFENDANT NAME:

DATE:
INTERPRETER NEEDED:
VICTIM(S):

OFFENSE/PENALTIES: .
Ct: I

Ct: I

AGENT:
AUSA:

ESTIMATED TIME OF
TRIAL:

WILL THE GOVERNMENT
SEEK DETENTION IN THIS
CASE:

ARE THERE DETAINERS
FROM OTHER
JURISDICTIONS:

DANIEL P. FLINT
July 3, 2019
No

Yes

18 U.S.C. § 113(a)(4)

_ (Assault by striking, beating, or wounding)

Maximum Of 1 Year In Jail
Maximum Of $1,000 Fine
Up To 5 Years Of Unsupervised Probation

36 C.F.R. § 4.23(a)(2)
(Operating under the influence of alcohol or drugs)

Maximum Of 6 Months In Jail
Maximum Of $5,000 Fine
Up To 5 Years Of Unsupervised Probation

Nicholas Derene, NPS

Francis Leland Pico, Assistant United States Attorney

1 to 5 days

Yes

No
